Citation Nr: 0922174	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES


1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1951 to May 1955.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Boise, Idaho Department of Veterans 
Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current bilateral hearing loss disability is 
related to an event, injury, or a disease in service.

2.  Tinnitus was not noted in service; the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the Veteran's service or to any event therein


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability 
is not warranted.
38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102,  3.303, 3.304, 3.307, 
3.309, 3.385 (2008).

2.  Service connection for tinnitus is not warranted. 38 
U.S.C.A. §§ 1110,1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A June 2006 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
also informed him of disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice records have 
been secured.  The RO arranged for a VA examination in August 
2006.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  
B.	Factual Background

The Veteran's STRs are silent for any complaints, findings, 
treatment, or diagnoses relating to hearing loss or tinnitus.  
On May 1951 service entrance examination, his ears were 
normal on clinical evaluation; spoken and whispered voice 
testing showed that his hearing acuity was normal (15/15, 
bilaterally).  His April 1955 service separation examination 
also showed that the ears were normal upon clinical 
evaluation; whispered voice testing again showed that his 
hearing acuity was normal (15/15, bilaterally).

The Veteran's DD-214 reflects that he served in the U.S. Navy 
as a member of the Rhine River Patrol in Schierstein, 
Germany.  He was awarded the Navy Occupation Service Metal.  
His military occupational specialty (MOS) was fireman.

A December 1996 VA outpatient treatment record shows that the 
Veteran underwent an audiological evaluation which found a 
mild to severe sensorineural hearing loss.  The audiologist 
recommended amplification devices to the Veteran.  He did not 
comment regarding the etiology of the Veteran's hearing loss 
or tinnitus.

In a June 2006 letter, the Veteran's private audiologist 
indicated that audiometry had revealed the Veteran had a 
bilateral moderate to severe sensorineural hearing loss with 
a speech recognition ability of 84 percent in each ear.  He 
also complained of constant "annoying tinnitus" which he 
believed was caused by his exposure to loud noise during 
service.  The audiologist opined that "[t]he severe degree 
and configuration of his hearing loss and the constant 
tinnitus is more likely than not attributed to his exposure 
to the noise in [his] military career."

On VA audiological evaluation on behalf of VA in August 2006, 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
55
65
70
LEFT
50
35
60
55
65
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
Mild to moderately severe sensorineural hearing loss was 
diagnosed.  The Veteran reported noise exposure in service 
from demolitions training.  He denied civilian recreational 
noise exposure, as his recreational activities consisted of 
fishing, camping, and painting.  He denied civilian 
occupational noise exposure, as he did telephone 
installations for the phone company immediately after 
service, followed by 20 years working in electronics, and 32 
additional years as a full time artist.  He complained of 
constant bilateral tinnitus and hearing loss which he related 
to his time in service.  After reviewing the claims file, and 
noting that the Veteran had normal hearing prior to service 
and upon separation from service, the examiner opined his 
current hearing loss and tinnitus were "less likely than not 
due to his active duty noise exposure."  

In the Veteran's May 2007 Form 9, substantive appeal, he 
clarified his training in demolitions, stating he would stand 
in close proximity to explosives to detonate them, causing 
his ears to"ring for a long time."  The Veteran also states 
that he did not seek treatment for hearing loss in service 
because he was not aware of the long term effects.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).
        
In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Bilateral Hearing Loss

For certain chronic diseases (including organic diseases of 
the nervous system, to include sensorineural hearing loss), 
service connection may be established on a presumptive basis 
if they are manifested to a compensable degree in a specified 
period of time postservice (one year for organic diseases of 
the nervous system). 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the Veteran currently has a 
bilateral hearing loss disability.  He served as a fireman in 
the United States Navy, and states that he was subjected to 
noise trauma from demolitions training.  While the latter 
(demolitions training) is not documented by service records 
associated with the Veteran's claims file, the Board finds no 
reason to question his accounts.  Accordingly, it may be 
conceded that he likely was exposed to some degree of noise 
trauma in service.  What he must still show to establish 
service connection for his bilateral hearing loss is that it 
is related to the noise trauma in service.  

As hearing loss was not reported in service or noted on 
service separation examination, service connection for such 
disability on the basis that it became manifest in service 
and persisted is not warranted.  As there is no evidence that 
sensorineural hearing loss was manifested in the first 
postservice year, there is no basis in the record for 
establishing service connection for such disability on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. 
§ 1112).

Accordingly, the Veteran must show by competent affirmative 
evidence that his bilateral hearing loss disability is 
related to his service.  The record includes both medical 
evidence that tends to support and evidence that is against 
that there is a nexus between his bilateral hearing loss and 
his service/noise trauma therein.  When evaluating this 
evidence, the Board must analyze its credibility and 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The evidence that tends to support the Veteran's claim is a 
June 2006 letter from audiologist R.S., who opines that "the 
severe degree and configuration of his hearing loss and the 
constant tinnitus is more likely than not attributed to his 
exposure to the noise in [his] military career."  The 
probative value of this opinion is limited by the fact that 
it is based on the Veteran's statements, does not reflect 
familiarity with the Veteran's medical history, does not 
account for the absence of hearing loss complaints in service 
and normal hearing on separation, and does not account for 
the long postservice time interval before hearing loss was 
first clinically noted.  Furthermore, there is no explanation 
of rationale for the nexus opinion given.  The Court has held 
that "a mere conclusion by a [healthcare professional] is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the [healthcare 
professional's] opinion."  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007); see also Miller v. West, 11 Vet. App. 
345, 348 (1998).  Here, the audiologist did not support his 
conclusion with an analysis the Board could weigh against any 
contrary opinion.  

In contrast, the August 2006 audiologist's opinion contains a 
rationale for the opinion provided.  In support of her 
opinion she notes the Veteran's medical history, including 
that his STRs contain no mention of hearing loss, and that 
hearing at separation was normal.  Accordingly, this opinion 
has greater probative value, and is persuasive.  Notably, the 
record reflects that hearing loss was first diagnosed in 
December 1996, some 41 years after the Veteran's separation 
from service.  Such a lengthy time between service and the 
first postservice clinical documentation of the bilateral 
hearing loss is, of itself, a factor for consideration 
against finding that the hearing loss is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in 
a claim alleging that a disability was aggravated by 
service).

The Veteran's own statements to the effect that his bilateral 
hearing loss is related to his service is not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding the etiology of his hearing loss disability; 
that is a medical question that is not capable of resolution 
by lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Accordingly, the Board finds the preponderance of the 
evidence is against a finding that there is a nexus between 
the Veteran's bilateral hearing loss disability and his 
service/exposure to noise trauma therein, and therefore 
against the claim of service connection for bilateral hearing 
loss.  In such a situation, the benefit of the doubt doctrine 
does not apply; the claim must be denied.

Tinnitus

It is not in dispute that the Veteran has tinnitus as such 
disability is noted on VA audiological evaluation and in 
postservice treatment records (and its presence is generally 
established by subjective complaint).  As was noted above, it 
is also not in dispute that he likely was exposed to some 
degree of noise trauma in service

As the Veteran's STRs, including his service separation 
examination report, contain no mention of tinnitus, service 
connection for such disability on the basis that it became 
manifest in service and persisted is not warranted.

Consequently, to establish service connection for his 
tinnitus the Veteran must present affirmative evidence that 
relates the disability to his service/noise exposure therein.  
The record includes both medical evidence that tends to 
support that there is a nexus between the Veteran's and 
medical evidence against such nexus.  

The evidence that tends to support the Veteran's claim is the 
June 2006 letter from audiologist R.S. who opines that the 
Veteran's "constant tinnitus is more likely than not 
attributed to his exposure to the noise in [his] military 
career."  However, R.S. does not account for the absence of 
tinnitus complaints in service and for the long postservice 
interval with no tinnitus complaints documented; he provides 
no explanation of rationale for his opinion.  The Court has 
held that "a mere conclusion by a [healthcare professional] 
is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the [healthcare 
professional's] opinion."  See Stefl, supra; see also Miller, 
supra.  Here, the audiologist did not support his conclusion 
with an analysis the Board could weigh against any contrary 
opinion.  

In contrast, the August 2006 audiologist's opinion contains a 
rationale for the opinion provided, as it notes that the 
Veteran's STRs contain no mention of tinnitus.  That opinion 
is supported by the evidence of record which shows that the 
first documented clinical diagnosis of tinnitus was in June 
2006, some 51 years after service.  Such a lengthy period of 
time between service and the earliest postservice clinical 
documentation of the disability for which service connection 
is sought is of itself a factor for consideration against 
finding that any current hearing loss is related to service.  
See Maxson, supra.  Consequently, the Board finds that the 
August 2006 audiologist's opinion has greater probative 
value, and is persuasive. 

Regarding the Veteran's own statements relating his tinnitus 
to service, while he may be competent to establish by his 
accounts that he now has tinnitus and that he had ringing in 
his ears following detonations in service (as both are/were 
capable of lay observation) (see Barr v. Nicholson, 21 Vet. 
App. 303 (2007)), he is not competent to relate his current 
tinnitus to his noise exposure in service or to the ringing 
he now recollects he had therein.  He is a layperson; the 
etiology of a disability such as tinnitus is a medical 
question that requires medical expertise.  See Espiritu, 
supra; see also Jandreau supra.  The preponderance of the 
evidence is against a finding of a nexus between the 
Veteran's tinnitus and his service, and against this claim.  
Accordingly, the claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


